By the Court,

Savage, Ch. J.
The court of general sessions have no jurisdiction to cause the sentence of the special sessions to be executed until after the conviction has been removed into this court and our judgment has been remitted to the general sessions. 2 R. S. 719, § 54, 55, 56, 57. The court of special sessions have not lost jurisdiction of the matter; a certiorari not having been issued, the proceedings remain before them, and they have authority to cause their judgment to be executed. 2 R. L. 716, § 31. The motion for a mandamus is therefore denied.